Matter of Rubin Films LLC v Kaul (2019 NY Slip Op 06141)





Matter of Rubin Films LLC v Kaul


2019 NY Slip Op 06141


Decided on August 13, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 13, 2019

Friedman, J.P., Renwick, Kapnick, Kahn, Oing, JJ.


651878/15 9281 9280

[*1]In re Rubin Films LLC, Petitioner-Respondent,
vAmitav Kaul, et al., Respondents-Appellants.


The Stolper Group, LLP, New York (Michael Stolper of counsel), for appellants.
Wachs & Associates, Larchmont (Stuart Wachs of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Erika M. Edwards, J.), entered on or about January 5, 2018, which granted petitioner's motion fixing legal fees as costs against respondents' attorney Michael Stolper, Esq., deemed an appeal from the judgment, same court and Justice, entered April 3, 2018 (CPLR 5520), in the amount of $10,653.68 against Stolper, and, as so considered, said judgment unanimously affirmed, with costs. Order, same court and Justice, entered on or about January 5, 2018, which granted petitioner's motion to punish respondents for civil contempt and denied respondents' motion to vacate or confirm a June 29, 2015 arbitration award, unanimously affirmed, with costs.
There is no basis to disturb the sanctions awarded against Stolper for frivolous motion practice (see 22 NYCRR 130-1.1[a]). Nor did respondents provide a basis for either vacating or confirming the arbitrator's award (see CPLR 7511; Matter of Isernio v Blue Star Jets, LLC, 140 AD3d 480 [1st Dept 2016]). Respondents' arguments designed to collaterally attack the underlying injunction order will not be entertained (see Board of Directors of Windsor Owners Corp. v Platt, 148 AD3d 645 [1st Dept 2017], lv dismissed 30 NY3d 986 [2017]).
We have considered respondents' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 13, 2019
CLERK